DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/14/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/16/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. However, regarding newly added claim 21, new rejection has been made.

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a touch detection device, comprising: a touch panel; a piezoelectric sensor mounted on the touch panel and adapted to detect a tap event applied to the touch panel; and a control circuit board in electrical communication with the piezoelectric sensor, and including: a signal processing circuit adapted to process a detection signal output from the piezoelectric sensor, including: a filter for filtering out noise signals that do not satisfy a predetermined condition from the detection signal; an amplifier adapted to amplify the filtered detection signal to a desired range; and a comparator including an upper-threshold comparator with a predetermined upper-threshold voltage and a lower-threshold comparator with a predetermined lower-threshold voltage for processing the amplified detection signal into a first DC voltage digital signal and a second DC voltage digital signal; and a controller adapted to determine whether the tap event is a correct human finger tap event based on the processed detection signal”.

Regarding independent claim 17: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a touch detection device, comprising: a touch panel including a sensor adapted to detect a tap event applied to the touch panel; a signal processing circuit operatively connected to the sensor for receiving and processing a detection signal output from the sensor; and a controller for determining whether the tap event is a correct human finger tap event based on the processed detection signal, the controller, in response to the receipt of a first DC voltage signal and a second DC voltage signal generated by the signal processing circuit, adapted to: calculate a first time difference between an end time and a start time of the detected first DC voltage digital signal; calculate a second time difference between the start time of the detected first DC voltage digital signal and a start time of the second DC voltage digital signal detected just after the detected first DC voltage digital signal; and determine whether the tap event is a correct human finger tap event based on the calculated first time difference and the calculated second time difference”.

Claims 3-16 and 18-20 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alameh (US 20140043295) in the view of Yamamoto (US 20200356216, as also filed as PCT/JP2018/003138 on Jan 31, 2018).
Regarding claim 21: Alameh teaches a touch detection device (Figs. 1-3 and paragraph [0012] teach a touch detection device 100), comprising: a touch panel; a piezoelectric sensor mounted on the touch panel and adapted to detect a tap event applied to the touch panel; and a control circuit board in electrical communication with the piezoelectric sensor (Figs. 1-3 and paragraph [0010-0028] teach a touch panel display 105/307, a piezoelectric sensor 221/302 mounted on the touch panel and adapted to detect a touch/tap event applied; and a control circuit board PCB components including processors in electrical communication with the piezoelectric sensor), and including: a signal processing circuit processing a detection signal output from the piezoelectric sensor; and a controller determining whether the tap event is a correct human finger tap event based on characteristics of the processed signal (Figs. 2 & 4 and paragraph [0010-0038] teach a processing circuit acting as processing circuit and controller to process a detection signal output of the piezoelectric sensor and determine whether the touch/tap event is a valid input or correct finger input based on the processed signal).
Alameh does not explicitly teach the signal processing circuit adapted to: compare the detection signal to a first reference for generating a first processed signal; and compare the detection signal to a second reference, distinct from the first reference, for generating a second processed signal; and a controller determining whether the tap event is a correct human finger tap event based on characteristics of the first and second processed signals.
However, Yamamoto teaches the signal processing circuit adapted to: compare the detection signal to a first reference for generating a first processed signal; and compare the detection signal to a second reference, distinct from the first reference, for generating a second processed signal; and a controller determining whether the tap event is a correct human finger tap event based on characteristics of the first and second processed signals (Figs. 5-7 and paragraph [0044-0061] teach controller 100 as the signal processing circuit compare the pressure detection signal to a first reference Th1 at S104 for generating a first processed signal; and compared the pressure detection signal to a second reference Th2 at S105 for generating a second processed signal, and controller 100 determining whether the tap event is a correct human finger tap event based on characteristics of the first and second processed signals). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Alameh’s invention by including above teachings of Yamamoto, because performing such comparison with two different reference values allows the system to more accurately detect the valid inputs avoiding any unintended inputs, as shown by Yamamoto. The rationale would have been to use a known method or technique to achieve predictable results.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622